Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00347-CV

                IN THE INTEREST OF L.J.G., S.A.M., and A.C.F., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00420
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellants are unable to afford payment of costs of court; no costs are taxed in this appeal.

       SIGNED November 18, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice